Citation Nr: 1426472	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had initial active duty training from February 7 to June 7, 1983 and active duty from November 16, 1990 to December 27, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision, by the Baltimore, Maryland, Regional Office (RO), which denied the Veteran's attempt to reopen a previously denied claim of entitlement to service connection for bilateral pes planus.  In March 2008, the RO confirmed the denial of the Veteran's attempt to reopen his claim for service connection.

On October 31, 2011, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2012, the Board reopened the Veteran's claim of service connection for a foot disability.  The Board remanded the underlying claim of service connection for further development.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The electronic file includes a document by which the Veteran appointed a new representative in August 2013-the Maryland Department of Veterans Affairs.


FINDING OF FACT

The Veteran likely has bilateral first metatarsophalangeal joint arthritis, bilateral hallux valgus, and left hallux rigidus that are attributable to injury during military service.



CONCLUSION OF LAW

The Veteran has bilateral first metatarsophalangeal joint arthritis, bilateral hallux valgus, and left hallux rigidus that are the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

The Veteran contends that he experienced injuries to his feet while on active duty.  Specifically, he states that he spent the majority of his time in boots, which put a lot of stress on his feet.  He also suffered several injuries to his feet, causing constant swelling and pain.  He felt pain at the very front around his toe areas, the bottom, and the arches.  The Veteran claims that he went to Sick Bay and has requested records during his time at Fort Jackson (1990-1991); however, in June 2007, the Records Management Center reported that such records have not been found. 

After service, the Veteran contends that he saw private doctors for his foot pain beginning in November 1972 in New York, Virginia, and Washington D.C.  See October 2011 Hearing Transcript.  He further stated that he complained of pain, and treatment providers gave him painkillers and inserts.  

A June 1996 report of medical history noted a history of foot trouble.  The examiner noted no significant disability from foot trouble.  A November 1998 medical review questionnaire shows that the Veteran reported a right big toe ache.

VA treatment records from May 1999 to August 2006 reflect ongoing complaints and treatment for foot problems.  In May 1999, the Veteran reported that, during service, a heavy material fell on his toe and was told he might have had a fracture in the first toe of his right foot.  He further stated that after boot camp with National Guard, he has had persistent foot pain in the right toe area, improving on the left.  The examiner noted a small valgus deformity of the left first toe and the right toe with some minor tenderness, and assessed early degenerative joint disease with strain to the feet.  In July 1999, the Veteran stated that while he was in the military, he suffered several foot injuries and had had foot pain for the past several years.  On October 2005 podiatry consultation, the examiner assessed symptomatic hallux abducto valgus.

On February 2012 VA examination, the examiner diagnosed hallux valgus, left hallux rigidus and bilateral degenerative joint disease of the 1st metatarsophalangeal joint.  Upon review of the claims file and examination of the Veteran, the examiner opined that it was as least as likely as not that the Veteran's current foot conditions were related to military service.  The examiner specifically noted that the Veteran did not have problems with his feet until 1991 while in active service.

In this case, the Board finds that the Veteran is competent to report that his foot symptoms began in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran to be plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, a VA examiner has opined that the Veteran's current foot problems are related to service.  In support of his opinion, the examiner appeared to rely on the Veteran's reported history, VA treatment and private medical records, and service treatment records.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, there is no medical opinion evidence contrary to this VA medical opinion.  VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003).

By resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection is met. 38 U.S.C.A. § 5107(b); 38 CFR § 3.102.


ORDER

Service connection for bilateral first metatarsophalangeal joint arthritis, bilateral hallux valgus, and left hallux rigidus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


